Citation Nr: 0632303	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  01-06 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD) and 
asthma, claimed as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran had active duty from May 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision.  The Board 
initially denied the claim in an April 2002 decision.  In 
October 2002, the United States Court of Appeals for Veterans 
Claims (CAVC) vacated that decision and remanded the matter.  
Subsequently, in March 2004 and January 2006, the Board also 
remanded the case.  


FINDING OF FACT

A presumption of service connection is not warranted for a 
respiratory disorder, to include COPD and asthma based on 
exposure to herbicides; a respiratory disorder was not 
manifested in service, or for several years after service, 
and the preponderance of the evidence is against finding that 
it is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory 
disorder, to include COPD and asthma, including as due to 
exposure to herbicides, have not been met.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his current respiratory disorder is 
a result of herbicide exposure in service and/or due to the 
malaria he contracted while in service.  

The veteran currently has a respiratory disorder, COPD, and 
asthma.  Numerous private and VA records show treatment for 
those disabilities.  Additionally, the November 2004 VA 
examination report noted an impression of chronic obstructive 
lung disease with asthma.    

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116(a)(2)(F); 38 C.F.R.
§ 3.307(a)(6)(ii).  The veteran's Form DD 214 indicates that 
he had active military service from May 1968 to September 
1969 and his decorations and awards include a Vietnam Service 
Medal with one star, Vietnam Campaign Medal with device, and 
Vietnam Cross of Gallantry with palm.  Accordingly, exposure 
to herbicides is presumed.

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 
C.F.R. § 3.309(e).

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600 
(June 24, 2002).

While respiratory cancers are presumptive conditions, a 
respiratory disorder, COPD, or asthma are not presumptive 
conditions listed under 38 C.F.R. § 3.309(e).  As the veteran 
has not been shown to have respiratory cancer, presumptive 
service connection for a respiratory disorder, to include 
COPD and asthma, is not warranted under these provisions.  
Nevertheless, the veteran may still establish service 
connection on other bases.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Service connection on a direct basis may be established by 
showing that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's DD Form 214 shows that he was awarded the Combat 
Action Ribbon and the record shows that he was awarded two 
Purple Hearts.  While the appellant clearly is a combat 
veteran, he does not assert nor is there evidence that the 
disability at issue here occurred during combat or is in any 
way associated with combat.

Service medical records are absent for any finding or 
diagnosis of a respiratory disorder, COPD or asthma.  The 
examination at service discharge showed a normal lung and 
chest evaluation.  A September 1971 VA examination noted that 
the shape of the chest was normal and lungs were clear to 
auscultation and percussion.  The first indication of a 
disorder was not until 1976, which is seven years post 
service.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

While there was no indication of a disorder in service, there 
are two different opinions as to the etiology of the 
veteran's current respiratory disorder.  In a March 2005 
letter, K. F. Pennington, M.D., a private physician who had 
been treating the veteran since 1990, opined that the 
veteran's exposure to Agent Orange during service, solely or 
in conjunction with his cigarette smoking, was the cause of 
his current disability.  In support of that conclusion, Dr. 
Pennington noted that Agent Orange was widely known to cause 
or exacerbate the bronchial disease which the veteran now 
exhibits.  

Also of record is a November 2004 VA examination report in 
which the examiner concluded that the veteran's respiratory 
disorders were not related to Agent Orange exposure in 
service.  The examiner added that it was "less likely than 
not that his chronic pulmonary disorder had its onset during 
active duty or is related to Agent Orange exposure."  The VA 
examiner's opinion was based upon review of the claims folder 
and examination of the veteran

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

The VA examination report was based on a complete review of 
the claims folder and the Board finds that opinion is more 
probative than that of Dr. Pennington.  Dr. Pennington 
indicated that she had been treating the veteran since 1990 
and based her opinion on this history.  There is no 
indication that Dr. Pennington reviewed the actual findings 
shown upon the veteran's separation from service or the 
records of treatment subsequent to service until Dr. 
Pennington began treating the veteran.  In contrast, the VA 
examiner based the opinion on an examination of the veteran 
and a review of his complete medical history in the record.  
There is no other competent medical opinion linking the 
current disorder to service.  Accordingly, as there was no 
evidence of a disorder in service nor is there a probative 
opinion providing a nexus between service and current 
disorder, service connection on a direct basis also fails.              

To the extent that the veteran himself has claimed his 
respiratory disorder is related to service, including as due 
to herbicide exposure and malaria, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's respiratory disorder was incurred in or is 
otherwise related to service, including as due to exposure to 
herbicides.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds that VA has met the notice and duty 
to assist provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 and 
38 C.F.R. § 3.159.  Correspondence from VA dated in March 
2003, March 2004, and July 2005, coupled with the January 
2005 and August 2005 supplemental statements of the case, 
satisfied the duty to notify provisions. There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The Board has concluded that the preponderance 
of the evidence is against the claim for service connection, 
any questions as to the appropriate effective date or 
disability rating to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any defect with regard 
to the timing of the notice to the appellant was harmless 
because of the thorough and informative notices provided 
throughout the adjudication.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, VA has satisfied its "duty to notify" the appellant.

The RO obtained VA and private medical records in connection 
with the claim.  VA has not had any failure to obtain 
evidence of which VA must notify the appellant. 38 C.F.R. § 
3.159(e).  The Board finds that the evidence, discussed 
herein, indicates that the criteria for service connection 
for the veteran's respiratory disorder have not been met.  
The veteran was afforded a VA examination to evaluate the 
nature and etiology of his disorder.  The Board, therefore, 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.


ORDER

Service connection for a respiratory disorder, to include 
COPD and asthma, claimed as a result of herbicide exposure, 
is denied. 


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


